Title: To Thomas Jefferson from Charles Willson Peale, 8 February 1809
From: Peale, Charles Willson
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Museum Feby. 8. 1809.
                  
                  I have received yours of the 6th. Instant enclosing fifty Six Dollars for the use of Mr. Randolph &c.
                  It is not to be wondered that you should desire the calm of the rural abode and the enjoyments of your improoved Montecella. Will you not want to purchase sundry articles to supply the several tradesmen, which, I presume you chuse to employ on so extensive a farm? besides the wants common to an extensive argriculture, the example of domestic manufactory would doubtless benefit the neighbouring Country, and the exercise of your invention might be an agreable amusement of your leisure hours. Philada. is progressing in the good work of making us independant of Europe in many articles, I was lately in a Shop where they were making elegant machinery for the Manufactory of Cotten, The Master told me that establishments, 10 in number, was about to be erected in the City.
                  I cannot devise any thing better to induce you to visit our City, than reminding you as above, your friends of Philosophical Society will be very glad to see you, and I shall be happy to give you a bed on the same floor with the Library of the Society, with such other aid as I can give you to find such things as you may wish to purchase &c.
                  Your grandson will no doubt be rejoiced to see you here, If Philadelphia possesses any other inducements that I can procure for you please to give me information in what manner and you will oblige your friend
                  
                     C W Peale 
                     
                  
               